Exhibit 10.3

SECOND AMENDMENT TO

UNITED CONTINENTAL HOLDINGS, INC.

PROFIT SHARING PLAN

WHEREAS, United Continental Holdings, Inc. (the “Company”) sponsors the United
Continental Holdings, Inc. Profit Sharing Plan (as amended and restated
effective January 1, 2014, except as otherwise provided therein, and as
previously amended by the First Amendment thereto) (the “Plan”);

WHEREAS, Appendix B of the Plan sets forth the Factors to be used for each
Participating Employee Group to determine Awards under Section III.B.3 of the
Plan;

WHEREAS, the First Amendment was previously adopted to amend the Factors to
implement certain requirements of collective bargaining agreements with certain
of the Company’s union represented Participating Employee Groups;

WHEREAS, the Company desires to amend the Plan to modify the Factors used for
each of the non-union Participating Employee Groups (referred to collectively in
the Plan as the “Management and Administrative Employee Group,” but in some
cases separately listed in Appendix B) to provide terms similar to those
provided to certain of the union represented Participating Employee Groups;

WHEREAS, Section V.A reserves to the Company the right to amend the Plan in its
sole discretion; and

WHEREAS, the Board of Directors has approved the following amendment;

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2015, for the
2015 Plan year and thereafter by changing the Non-Union portion of Appendix B to
read as follows:

 

Non-Union

   Union
Representation    Group Code    Factor for Base
Percentage A      Factor for Base
Percentage B  

FQM (Flight Qualified Management)

   None    FMT      5         10   

Chelsea Food Service

   None    FS      5         10   

Management & Administrative

   None    SAL, MGT,
OFC,SIA, SLS      5         10   

Test Pilots

   None    TPT      5         10   

*    *    *    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 30th day of December, 2015.

 

UNITED CONTINENTAL HOLDINGS, INC.

/s/ Michael P. Bonds

Michael P. Bonds Executive Vice President, Human Resources and Labor Relations

 

2